Citation Nr: 9910371	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-45 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims seeking entitlement to 
service connection for asthma and a psychiatric disorder, and 
also denied his claims seeking increased (compensable) 
evaluations for his service-connected hemorrhoids and 
traumatic cataract of the left eye.  Also appealed was a 
January 1991 determination that the veteran had not submitted 
new and material evidence to warrant reopening a claim 
seeking service connection for a hernia.  The veteran 
submitted a notice of disagreement pertaining to all those 
issues, which was received in July 1991.  In March 1992, he 
was provided with a statement of the case.  His substantive 
appeal was received in May 1992.

The case previously came before the Board in April 1997.  At 
that time, the Board entered a decision denying all the 
veteran's claims.  The veteran then submitted a motion for 
reconsideration, which was denied in September 1997.  He also 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  By an August 1998 order, the Court 
granted a motion, filed jointly by counsel for the Secretary 
and counsel for the appellant, for partial remand of one 
issue -- entitlement to an increased (compensable) evaluation 
for the service-connected hemorrhoids.  It was ordered that 
the portion of the Board's April 1997 decision pertaining to 
that issue was vacated, and the case was remanded to the 
Board.  The appeal as to the other issues addressed by the 
Board was dismissed.


REMAND

The Board notes that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  See Johnston v. 
Brown, 10 Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.103, 3.159.  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).

In regard to obtaining all pertinent medical records, the 
Board notes that the veteran submitted his claim for a 
compensable disability rating for his service-connected 
hemorrhoids in July 1989.  Therefore, medical evidence 
pertaining to his hemorrhoid disorder from July 1988 through 
the present is relevant in determining his entitlement to a 
compensable disability rating.  See 38 C.F.R. § 3.400(o).

Since the Court's order remanding this matter in August 1998, 
the veteran has continued to allege increased symptomatology 
pertaining to his service-connected hemorrhoids.  The veteran 
has also reported continuing private medical treatment.  He 
has also, on several occasions, previously in July 1992 and 
September 1996, and most recently in January 1999, submitted 
evidence consisting of what appeared to be dried blood on 
paper napkins or tissue, allegedly from his hemorrhoids.

In regard to the blood-soiled evidence which the veteran has 
submitted directly to the Board, this physical evidence was 
considered to have presented a potential health hazard to 
persons handling the veteran's claims folder.  A memorandum 
from a Board physician attesting to this potential health 
hazard has been inserted into the veteran's claims file.  In 
addition, color photocopies of this evidence have been 
inserted into the record, and the physical evidence has been 
destroyed in accordance with governing medical procedures.  
The Board notes, for the veteran's benefit, that he should 
certainly feel free to submit all pertinent records of 
medical treatment and all reports from competent medical 
professionals which pertain to his claim.  However, the 
veteran's claims file is not a proper repository for blood-
soiled physical evidence, and the veteran is advised that he 
should refrain from the submission of any additional such 
evidence in the future.

Turning now to a review of the medical evidence already of 
record, the Board notes that the veteran last underwent VA 
examination in January 1994.  That examination reported 
marked perianal fissuring and tenderness, with an active 
fissure at 0600.  However, that examination failed to clearly 
indicate whether the veteran's fissure was attributed to his 
service-connected hemorrhoids.  Therefore, it is appropriate 
that the veteran undergo another examination to clarify the 
diagnosis and etiology.  Furthermore, as the January 1994 
examination is now more than five years old, it is now out-
dated, and a current examination is required, given the 
complaints of increased disability, so that any decision by 
the Board will be based on a record that contains a 
contemporaneous examination.  Caffrey v. Brown, 6 
Vet.App. 377, 383-4 (1994).

In light of the discussion above, the case is REMANDED for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his service-connected 
hemorrhoids since July 1988.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records and any additional VA medical records, 
not already on file, which may exist and 
incorporate them into the claims folder.  The 
veteran should also be asked to submit any 
medical evidence in his possession, not 
already on file, which tends to support his 
claim.  The veteran is advised, however, that 
he should refrain from the submission of any 
further blood-soiled material.  If any of the 
medical records obtained are in a language 
other than English, translations should be 
obtained by the RO.

2.  The veteran should be afforded a VA 
examination by an appropriate examiner in 
order to determine the current severity of his 
service-connected hemorrhoids.  The 
examination should include any diagnostic 
tests or procedures that are deemed necessary 
for an accurate assessment.  The claims 
folder, to include a copy of this Remand, 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner should record pertinent medical 
complaints, symptoms, and clinical findings.  
Based on his/her examination and study of the 
case, the examiner is requested to provide an 
opinion as whether the veteran's external or 
internal hemorrhoids are irreducible, large or 
thrombotic, with excessive redundant tissue, 
evidencing frequent recurrences and/or whether 
the hemorrhoids are manifested by persistent 
bleeding and with secondary anemia, or with 
fissures.  If fissures are present, the 
examiner is requested to opine on their 
relationship, if any, to the veteran's 
hemorrhoids.  Any opinion expressed must be 
accompanied by a complete rationale, to enable 
adjudication personnel to apply the governing 
rating criteria to the veteran's service-
connected hemorrhoids.

3.  With regard to all the instructions set 
forth above, the RO should inform the veteran 
of his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the scheduled 
examination.  The veteran is hereby informed 
that his failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. §§ 3.158, 3.655.

4.  The RO should then review the claims file 
to ensure that all of the above requested 
development has been completed.  In the event 
any development is incomplete, including if 
all requested medical records have not been 
obtained, or the requested examination does 
not include all opinions requested, 
appropriate corrective action is to be 
implemented.


5.  After the development requested above has 
been completed, the RO should again review the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


